Title: John Barnes to Thomas Jefferson, 12 December 1818
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
            George Town Coa 12th Decr 1818.
          
          In conformity to your favr of the 7th I inclose Messrs Gales & Seatons, receipt $667/, it gives me sincere pleasure to find, you take your Usual ride, may a continuance of it, restore you to perfect health,—is the repeated wishes of your Numerous inquiring friends.
          Be Asured—no One more so—than
          Dear Sir,
          
            Your Obedt servant
            John Barnes,
          
         